Per Curiam.

In this action for civil damages in plaintiffs’ favor against defendant for double parking, the determination of the Appellate Term affirming an order and judgment of the Municipal Court in plaintiffs’ favor should be reversed and complaint dismissed, with costs in all courts, on the ground that under the circumstances disclosed, defendant’s act was not of such duration as to constitute a nuisance, and accordingly no sufficient basis for any actionable damages to either plaintiff was alleged or established. Settle order on notice.
Peek, P. J., Dore, Cohn and Callahan, JJ., concur.
Determination of the Appellate Term unanimously reversed and the complaint dismissed, with costs to the appellant in all courts. Settle order on notice. [202 Misc. 648.] [See 282 App. Div. 684.] ■